Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the Amendment filed on 3/29/2022.
Claims 1-24 are pending in this Office Action.
Claims 1, 11, 18, 22 and 23 have been amended.
Claim 24 is new.

Response to Arguments
3.	Applicants’ arguments regarding 35 U.S.C. § 103 Claim Rejections are moot in view of new grounds of rejection.
				Claim Objections
4. Claim 1 recites: “…wherein the artificial intelligence and machine learning software component determines one or more portions of the data received from the plurality of backend servers that is likely to be accessed by the user and preloads the one or more portions of data into a cache and provides the one or more portions of the data via the integrated user interface, and the user interface engine determines a level of confidence for the one or more portions of data and if the level of confidence meets a threshold, automatically uses the one or more portions of data to determine one or more actions proposed in the dynamically generated user interface.” (lines 24-27)  
The limitation ‘the artificial intelligence and machine learning software component’ lacks proper antecedent basis.  The multiple conjunctions “and” make this wherein clause have grammatical issues.
Claims 11 and 18 have similar issues.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claim 1 recites: “…a user device communicatively coupled to the central control server, the user device configured to provide a user interface adapted to provide at least one view displayed to a user and receive an input from user the via the user device (lines 4-6);… the user interface engine dynamically generates the integrated user interface for a user such that the user interface and a user experience dynamically changes from user to user or situation to situation and the user interface is customized for the user (lines 14-16)…. It is unclear whether the cited users are the same or different. 
For purpose of examination, the Examiner assumes the limitations refer to the same user.  Appropriate corrections are required.
Similar analysis and assumption are applied to independent claims 11 and 18.
Therefore, claims 1, 11, and 18 and their respective dependent claims 2-10, 12-17, and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
b. Claim 1 recites: “…the artificial intelligence and machine learning software component…” (line 20).  Claim 2 which depends from claim 1 recites: “an artificial intelligence and machine learning software component…” (line 2).  As indicated in the claim objection section above, the limitation ““…the artificial intelligence and machine learning software component…” (line 20) lacks proper antecedent basis, so it is unclear whether the cited “artificial intelligence and machine learning software component” in claim 2 is the same or different with the one cited in claim 1.  Therefore, claim 2 and its dependent claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
For purpose of examination, the Examiner assumes they are the same artificial intelligence and machine learning software component.
Similar analysis and assumption are applied to claim 12 with respect to claim 11.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al. (US 2014/0365313), hereinafter “Reese”, in view of Volkerink (US 20180164970 A1), hereinafter “Volkerink” and in view of Tran (US 10,381,105), hereinafter “Tran”.	
Regarding claim 1, Reese discloses a system for providing an integrated user interface (system of Fig. 1) comprising: 
a central control server comprising a user interface engine and a backend application programming interface engine (Fig. 1 with associated text; paragraphs [0050-53]: “A device that contains processor 102 may comprise a recommendation engine that receives information from and sends information to one or more users.”  The device is equivalent to the central control server; the interaction/communication to/from mobile device 120 or 122 with processor 102/recommendation engine- a user interface engine; the interaction/communication to/from databases or third-party service data center 104-112 with processor 102/recommendation engine - backend application programming interface engine); 
a user device communicatively coupled to the central control server, the user device configured to provide a user interface (Fig. 1 with associated text: mobile devices 120 and 122; paragraph [0052]: mobile devices include user interfaces) adapted to provide at least one view displayed to a user and receive an input from user the via the user device (Fig. 2 with associated text: mobile interface screen); and
 a plurality of backend servers communicatively coupled to the central control server (Fig.1 with associated text: databases and third-party service data center 104-112), wherein: the backend application programming interface engine generates and supplies one or more application programming interfaces to the plurality of backend servers, the one or more application programming interfaces comprising one or more programming instructions thereon that direct a corresponding one of the plurality of backend servers to provide data to the central control server (paragraphs [0053-57]: data stores/ databases communicate and provide information for recommendation engine), and 
the user interface engine dynamically generates the integrated user interface for a user [such that the user interface and a user experience dynamically changes from user to user or situation to situation and the user interface is customized for the user] based on a historical pattern of behavior for the user comprising the data received from the plurality of backend servers and provides the integrated user interface to the user device for display to a user (paragraph [0058]: “Based on information in data stores 110 and 112, the recommendation engine selects group actions that are likely to be of interest to Users 1, 2, 3, and 4 as a group activity, and causes the recommendation for the group to be presented to Users 1 and 2 through their mobile devices (e.g. 120 and 133)”.  Paragraphs [0091], [0092], and [0101]: recommendation is dynamically based on a user’s past experiences and habits), 
wherein the artificial intelligence and machine learning [software component]  (Reese, paragraph [0097]: “the recommendation engine may determine recommendations using techniques that are known in the literatures of statistics, artificial intelligence, and machine learning”) determines one or more portions of the data received from the plurality of backend servers that is likely to be accessed by the user and [preloads the one or more portions of data into a cache] and provides the one or more portions of the data via the integrated user interface (paragraph [0058]: “Based on information in data stores 110 and 112, the recommendation engine selects group actions that are likely to be of interest to Users 1, 2, 3, and 4 as a group activity, and causes the recommendation for the group to be presented to Users 1 and 2 through their mobile devices (e.g. 120 and 133)” .  (a) Reese discloses artificial intelligence and machine learning techniques are used as presented above and (b) Reese also discloses the processes are implemented using software components (paragraph [0047]).  The combination of (a) and (b) makes it obvious to have a software component for artificial intelligence and machine learning. This makes the system easier to manage and repair/troubleshoot, which is an advantage of an integrated system), and the user interface engine determines a level of confidence for the one or more portions of data and if the level of confidence meets a threshold, automatically uses the one or more portions of data to determine one or more actions proposed in the dynamically generated user interface (paragraph [0113]: interactions between users and the system change dynamically; paragraphs [0026] and [0114]: recommendation based on confidence level.  Note: the cited “if” clause is optional and is  not required to apply art).
Reese discloses interactions between users and the system change dynamically depend on location, user action, and/or activity under way (paragraph [0113), but Reese does not explicitly disclose and Volkerink discloses a user interface and a user experience dynamically changes from user to user or situation to situation and the user interface is customized for the user (paragraphs [0019] and [0054]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Reese’s teaching of an integrated user interface for user recommendation with Volkerink’s teaching of a user interface and a user experience dynamically changes from user to user or situation to situation and the user interface is customized for the user.  The motivation to do so would be for automated optimization of user interfaces that can be customized to the needs of a particular user or group of users based on the user habits as taught by Volkerink (paragraphs [0001] and [0005]).
Reese and Volkerink do not explicitly disclose preloading the one or more portions of data into a cache.  However, caching data is well known in the art and Tran’s teaching is an example (Col. 40, lines 21-26: cache memory provides temporary storage).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Reese and Volkerink’s teachings of an integrated user interface for user recommendation with a user interface and a user experience dynamically changes from user to user or situation to situation and the user interface is customized for the user with Tran’s teaching of caching data to have a predictable result of preloading the one or more portions of data into a cache.  The motivation to do so would be to reduce time for retrieving data during a process, to improve responsiveness and to reduce dependence on network communication.
Regarding claim 2, Reese, Volkerink and Tran disclose the system of claim 1, wherein: the central control server further comprises an artificial intelligence and machine learning software component, and the artificial intelligence and machine learning software component: determines one or more portions of the data received from the plurality of backend servers that is likely to be accessed by the user, and provides the one or more portions of the data via the integrated user interface (From claim 1: Reese’s teachings of the central control server, the artificial intelligence and machine learning software component and selecting group actions that are likely to be of interest to users would result in an obvious and predictable result of the central control server comprises the artificial intelligence and machine learning software component which determines one or more portions of the data received from the plurality of backend servers that is likely to be accessed by the user, and provides the one or more portions of the data via the integrated user interface).
Regarding claim 3, Reese, Volkerink and Tran disclose the system of claim 2, wherein the artificial intelligence and machine learning software component determines the one or more portions of the data based on at least one of previous use information (Reese, paragraphs [0074-76], [0080], [0082]: recommendation is based on user preferences or previous activities) and information received from one or more external sources (Reese, Fig. 1 with associated text: information from databases/datacenter 104-112 are from external sources.  Paragraph [0058]: “Based on information in data stores 110 and 112, the recommendation engine selects group actions that are likely to be of interest to Users 1, 2, 3, and 4 as a group activity, and causes the recommendation for the group to be presented to Users 1 and 2 through their mobile devices (e.g. 120 and 133)”).
Regarding claim 4, Reese, Volkerink and Tran disclose the system of claim 2, wherein: the central control server further comprises a cache; and the artificial intelligence and machine learning software component temporarily stores the one or more portions of the data in the cache (a. Reese, from claim 1, discloses the central control server and the artificial intelligence and machine learning software component.  b.Tran, Col. 40, lines 21-26: cache memory provides temporary storage.  The combination of (a) and (b) would result in an obvious and predictable result of the central control server further comprises a cache; and the artificial intelligence and machine learning software component temporarily stores the one or more portions of the data in the cache).
Regarding claim 21, Reese, Volkerink and Tran disclose the system of claim 1, wherein the user interface adapts based on the historical pattern of user behavior (As presented in claim 1, Reese discloses that recommendation is dynamically based on a user’s past experiences and habits; therefore, it is obvious and logical that the user interface adapts based on the historical pattern of user behavior).
Regarding claim 22, Reese, Volkerink and Tran disclose the system of claim 21, wherein data predicted to be accessed is preloaded and cached and the integrated user interface is dynamically generated based on the prediction (Reese, paragraphs [0020], [0109], [0148]: recommendation is based on predicting satisfaction; paragraph [0113]: interactions between users and the system change dynamically.  Tran, col. 40, lines 21-26: cache memory provides temporary storage. The combination of Reese and Tran’s teachings would result in an obvious and predictable result of data predicted to be accessed is preloaded and cached and the integrated user interface is dynamically generated based on the prediction.)
Regarding claim 23, Reese, Volkerink and Tran disclose the system of claim 22.  Reese further discloses wherein the data predicted to be accessed is determined using artificial intelligence (Reese, paragraphs [0020], [0109], [0148]: predicting satisfaction.  Paragraph [0097]: determines recommendation using artificial intelligence and machine learning).
Regarding claim 24, Reese, Volkerink and Tran disclose the system of claim 1, wherein the user interface and a user experience dynamically changes from one group of users to another group of users and the user interface is customized for the one or another group of users (Volkerink, paragraph [0054]).
9.	Claims 5-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al. (US 2014/0365313), hereinafter “Reese”, in view of Volkerink (US 20180164970 A1), hereinafter “Volkerink”, in view of Tran (US 10,381,105), hereinafter “Tran” and in view of Dotan et al. (US 9,178,880), hereinafter “Dotan”.	
Regarding claim 5, Reese, Volkerink and Tran disclose the system of claim 1. Reese, Volkerink and Tran do not explicitly disclose wherein the central control server further comprises an authentication engine, the authentication engine configured to dynamically authenticate the user based on the historical pattern of user behavior.
However, a system with an authentication engine configured to authenticate the user based on the historical pattern of the user behavior is well known in the art and Dotan’s teaching is an example (Fig. 1 with associated text, authentication Engine (SAE) 160.  Col. 3, lines 11-34 and Col. 5, lines 21-41: authenticating a user by comparing user’s behavior information with previously stored data).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Reese, Volkerink and Tran’s teachings of an integrated user interface for user recommendation, a user interface and a user experience dynamically changes from user to user or situation to situation, the user interface is customized for the user, and caching data with Dotan’s teaching of a system with an authentication engine configured to authenticate the user.  The motivation to do so would be to ensure that only authenticated user is allowed to access protected resources.
Regarding claim 6, Reese, Volkerink, Tran and Dotan disclose the system of claim 5.  Dotan further discloses wherein the authentication engine authenticates the user based on a fuzzy logic analysis of metadata obtained regarding the user device (Dotan, Abstract: authenticating user device.  Col. 4, lines 26-43, Col. 5, lines 28-41, and Col 6, lines 2-5: device information are used in authentication. Col. 5, lines 21-44: fuzzy logic analysis is applied in authentication factors collected from mobile device).
Regarding claim 7, Reese, Volkerink, Tran and Dotan disclose the system of claim 5.  Dotan further discloses wherein the authentication engine authenticates the user at a particular level of authentication based on metadata obtained regarding the user device (Dotan, Col. 5, lines 28-38: association of device and user data with risk level and successful or unsuccessful authentication).
Regarding claim 8, Reese, Volkerink, Tran and Dotan disclose the system of claim 5, wherein the authentication engine authenticates a plurality of users and groups the plurality of users into a group according to metadata similarities between each of the plurality of users ((a).Reese, paragraphs [0029-30]: identifying participants.  Paragraphs [0088-90] and [0116]: recommendations are based on similar information that a group share.  (b). Dotan, Fig. 1 with associated text, authentication Engine (SAE) 160: authenticating user.  The combination of Reese’s teaching in (a) and Dotan’s teaching in (b) makes it obvious to group people with similar information and authenticate them and the motivation for doing so would be to retrieve further information from authenticated users to effectively recommend a group action).
Regarding claim 9, Reese, Volkerink, Tran and Dotan disclose the system of claim 8.  Reese further discloses wherein the central control server generates one or more suggestions to provide to the group and provides the one or more suggestions via the integrated user interface (Reese, paragraph [0024]: “a plurality of group actions is determined, based on the information relating to each of the plurality of individuals. The plurality of group action recommendations are caused to be presented at a plurality of devices including the device associated with the particular individual.”)
Regarding claim 11, Reese discloses a system for providing an integrated user interface and for authentication, the system comprising: 
a central control server comprising a user interface engine, a backend application programming interface engine, and an [authentication engine] (Fig. 1 with associated text; paragraphs [0050-53]: “A device that contains processor 102 may comprise a recommendation engine that receives information from and sends information to one or more users.”  The device is equivalent to the central control server; the interaction/communication to/from mobile device 120 or 122 with processor 102/recommendation engine- a user interface engine; the interaction/communication to/from databases or third-party service data center 104-112 with processor 102/recommendation engine - backend application programming interface engine); 
a user device communicatively coupled to the central control server, the user device configured to provide a user interface (Fig. 1 with associated text: mobile device 120; paragraph [0052]: mobile devices include user interfaces) adapted to provide at least one view displayed to a user and receive an input from user the via the user device (Fig. 2 with associated text: mobile interface screen); 
a second device communicatively coupled to the central control server (Fig. 1 with associated text; paragraphs [0050] and [0052]: mobile device 122); and
 a plurality of backend servers communicatively coupled to the central control server (Fig.1 with associated text: databases and third-party service data center 104-112), wherein: 
the backend application programming interface engine generates and supplies one or more application programming interfaces to the plurality of backend servers, the one or more application programming interfaces comprising one or more programming instructions thereon that direct a corresponding one of the plurality of backend servers to provide data to the central control server (paragraphs [0053-57]: data stores/ databases communicate and provide information for recommendation engine), 
the user interface engine dynamically generates the integrated user interface for a user [such that the user interface and a user experience dynamically changes from user to user or situation to situation and the user interface is customized for the user] based on a historical pattern of behavior for the user comprising the data received from the plurality of backend servers and provides the integrated user interface to the user device for display to a user (paragraph [0058]: “Based on information in data stores 110 and 112, the recommendation engine selects group actions that are likely to be of interest to Users 1, 2, 3, and 4 as a group activity, and causes the recommendation for the group to be presented to Users 1 and 2 through their mobile devices (e.g. 120 and 133)”.  Paragraphs [0091], [0092], and [0101]: recommendation is dynamically based on a user’s past experiences and habits), and 
[the authentication engine authenticates the second device based on a fuzzy logic analysis of metadata obtained regarding the second device], 
wherein the artificial intelligence and machine learning [software component]  (Reese, paragraph [0097]: “the recommendation engine may determine recommendations using techniques that are known in the literatures of statistics, artificial intelligence, and machine learning”) determines one or more portions of the data received from the plurality of backend servers that is likely to be accessed by the user and [preloads the one or more portions of data into a cache] and provides the one or more portions of the data via the integrated user interface (paragraph [0058]: “Based on information in data stores 110 and 112, the recommendation engine selects group actions that are likely to be of interest to Users 1, 2, 3, and 4 as a group activity, and causes the recommendation for the group to be presented to Users 1 and 2 through their mobile devices (e.g. 120 and 133)” .  (a) Reese discloses artificial intelligence and machine learning techniques are used as presented above and (b) Reese also discloses the processes are implemented using software components (paragraph [0047]).  The combination of (a) and (b) makes it obvious to have a software component for artificial intelligence and machine learning. This makes the system easier to manage and repair/troubleshoot, which is an advantage of an integrated system), and the user interface engine determines a level of confidence for the one or more portions of data and if the level of confidence meets a threshold, automatically uses the one or more portions of data to determine one or more actions proposed in the dynamically generated user interface (paragraph [0113]: interactions between users and the system change dynamically; paragraphs [0026] and [0114]: recommendation based on confidence level.  Note: the cited “if” clause is optional and is not required to apply art).
Reese discloses interactions between users and the system change dynamically depend on location, user action, and/or activity under way (paragraph [0113), but Reese does not explicitly disclose and Volkerink discloses a user interface and a user experience dynamically changes from user to user or situation to situation and the user interface is customized for the user (paragraphs [0019] and [0054]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Reese’s teaching of an integrated user interface for user recommendation with Volkerink’s teaching of a user interface and a user experience dynamically changes from user to user or situation to situation and the user interface is customized for the user.  The motivation to do so would be for automated optimization of user interfaces that can be customized to the needs of a particular user or group of users based on the user habits as taught by Volkerink (paragraphs [0001] and [0005]).
Reese and Volkerink do not explicitly disclose preloading the one or more portions of data into a cache.  However, caching data is well known in the art and Tran’s teaching is an example (Col. 40, lines 21-26: cache memory provides temporary storage).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Reese and Volkerink’s teachings of an integrated user interface for user recommendation with a user interface and a user experience dynamically changes from user to user or situation to situation and the user interface is customized for the user with Tran’s teaching of caching data to have a predictable result of preloading the one or more portions of data into a cache.  The motivation to do so would be to reduce time for retrieving data during a process, to improve responsiveness and to reduce dependence on network communication.
Reese, Volkerink and Tran do not explicitly disclose an authentication engine authenticates the second device based on a fuzzy logic analysis of metadata obtained regarding the second device.  However, an authentication engine authenticates a device based on a fuzzy logic analysis of metadata obtained regarding the device is known in the art and Dotan’s teaching is an example (Fig. 1 with associated text, authentication Engine (SAE) 160.  Abstract: authenticating user device.  Col. 4, lines 26-43, Col. 5, lines 28-41, and Col 6, lines 2-5: device information are used in authentication.  Col. 5, lines 21-44: fuzzy logic analysis is applied in authentication factors collected from mobile device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Reese, Volkerink and Tran’s teachings of an integrated user interface for user recommendation, a user interface and a user experience dynamically changes from user to user or situation to situation, the user interface is customized for the user, and caching data with Dotan’s teaching of an authentication engine authenticates a device based on a fuzzy logic analysis of metadata obtained regarding the device to have an authentication engine authenticates the second device based on a fuzzy logic analysis of metadata obtained regarding the second device.  The motivation to do so would be to ensure that only user of authorized device is allowed to access protected resources.
Regarding claim 12, Reese, Volkerink, Tran and Dotan disclose the system of claim 11, wherein: 
the central control server further comprises an artificial intelligence and machine learning software component, and the artificial intelligence and machine learning software component: determines one or more portions of the data received from the plurality of backend servers that is likely to be accessed by the user, and provides the one or more portions of the data via the integrated user interface (From claim 1: Reese’s teachings of the central control server, the artificial intelligence and machine learning software component and selecting group actions that are likely to be of interest to users would result in an obvious and predictable result of the central control server comprises the artificial intelligence and machine learning software component which determines one or more portions of the data received from the plurality of backend servers that is likely to be accessed by the user, and provides the one or more portions of the data via the integrated user interface).
Regarding claim 13, Reese, Volkerink, Tran and Dotan disclose the system of claim 12, wherein the artificial intelligence and machine learning software component determines the one or more portions of the data based on at least one of previous use information (Reese, paragraphs [0074-76], [0080], [0082]: recommendation is based on user preferences or previous activities) and information received from one or more external sources (Reese, Fig. 1 with associated text: information from databases/datacenter 104-112 are from external sources.  Paragraph [0058]: “Based on information in data stores 110 and 112, the recommendation engine selects group actions that are likely to be of interest to Users 1, 2, 3, and 4 as a group activity, and causes the recommendation for the group to be presented to Users 1 and 2 through their mobile devices (e.g. 120 and 133)”).
Regarding claim 14, Reese, Volkerink, Tran and Dotan disclose the system of claim 11, wherein the authentication engine further authenticates the user based on a fuzzy logic analysis of metadata obtained regarding the user device (Dotan, Col. 5, lines 21-44: fuzzy logic analysis is applied in authentication factors collected from mobile device).
Regarding claim 15, Reese, Volkerink, Tran and Dotan disclose the system of claim 11, wherein the authentication engine further authenticates the user at a particular level of authentication based on metadata obtained regarding the user device (Dotan, Col. 5, lines 28-38: association of device and user data with risk level and successful or unsuccessful authentication).
Regarding claim 16, Reese, Volkerink, Tran and Dotan disclose the system of claim 11, wherein the authentication engine further authenticates a plurality of users and groups the plurality of users into a group according to metadata similarities between each of the plurality of users (a.Reese, paragraphs [0029-30]: identifying participants.  Paragraphs [0088-90] and [0116]: recommendations are based on similar information that a group share.  b. Dotan, Fig. 1 with associated text, authentication Engine (SAE) 160: authenticating user.  The combination of Reese’s teaching in (a) and Dotan’s teaching in (b) makes it obvious to group people with similar information and authenticate them in order to retrieve further information from authenticated users to effectively recommend a group action).
Regarding claim 17, Reese, Volkerink, Tran and Dotan disclose the system of claim 16, wherein the central control server generates one or more suggestions to provide to the group and provides the one or more suggestions via the integrated user interface (Reese, paragraph [0024]: “a plurality of group actions is determined, based on the information relating to each of the plurality of individuals. The plurality of group action recommendations are caused to be presented at a plurality of devices including the device associated with the particular individual.”)
Regarding claim 18, Reese discloses a system for providing an integrated user interface comprising: a central control server comprising a user interface engine, a backend application programming interface engine (Reese, paragraph [0024]: “a plurality of group actions is determined, based on the information relating to each of the plurality of individuals. The plurality of group action recommendations are caused to be presented at a plurality of devices including the device associated with the particular individual”), an artificial intelligence and machine learning [software component] (Paragraph [0097]: “the recommendation engine may determine recommendations using techniques that are known in the literatures of statistics, artificial intelligence, and machine learning”), and [an authentication engine]; 
a user device communicatively coupled to the central control server, the user device configured to provide a user interface (Fig. 1 with associated text: mobile device 120; paragraph [0052]: mobile devices include user interfaces) adapted to provide at least one view displayed to a user and receive an input from user the via the user device (Fig. 2 with associated text: mobile interface screen); and 
a plurality of backend servers communicatively coupled to the central control server (Fig.1 with associated text: databases and third-party service data center 104-112) , wherein: 
[the authentication engine authenticates the user device], 
the backend application programming interface engine generates and supplies one or more application programming interfaces to the plurality of backend servers, the one or more application programming interfaces comprising one or more programming instructions thereon that direct a corresponding one of the plurality of backend servers to provide data to the central control server (paragraphs [0053-57]: data stores/ databases communicate and provide information for recommendation engine), 
the artificial intelligence and machine learning [software component] determines one or more portions of the data received from the backend servers that is likely to be accessed by a user and provides the one or more portions of the data, and the user interface engine dynamically generates the integrated user interface for a user [such that the user interface and a user experience dynamically changes from user to user or situation to situation and the user interface is customized for the user] based on a historical pattern of behavior for the user comprising the data received from the plurality of backend servers and the one or more portions of the data provided by the artificial intelligence and machine learning software component, and provides the integrated user interface to the user device for display to the user (paragraph [0058]: “Based on information in data stores 110 and 112, the recommendation engine selects group actions that are likely to be of interest to Users 1, 2, 3, and 4 as a group activity, and causes the recommendation for the group to be presented to Users 1 and 2 through their mobile devices (e.g. 120 and 133).” Paragraph [0097]: “the recommendation engine may determine recommendations using techniques that are known in the literatures of statistics, artificial intelligence, and machine learning”.  Paragraphs [0091], [0092], and [0101]: recommendation is dynamically based on a user’s past experiences and habits), 
wherein the artificial intelligence and machine learning [software component] (Reese, paragraph [0097]: “the recommendation engine may determine recommendations using techniques that are known in the literatures of statistics, artificial intelligence, and machine learning”) determines one or more portions of the data received from the plurality of backend servers that is likely to be accessed by the user and [preloads the one or more portions of data into a cache] and provides the one or more portions of the data via the integrated user interface, and the user interface engine determines a level of confidence for the one or more portions of data and if the level of confidence meets a threshold, automatically uses the one or more portions of data to determine one or more actions proposed in the dynamically generated user interface (paragraph [0058]: “Based on information in data stores 110 and 112, the recommendation engine selects group actions that are likely to be of interest to Users 1, 2, 3, and 4 as a group activity, and causes the recommendation for the group to be presented to Users 1 and 2 through their mobile devices (e.g. 120 and 133)” .  (a) Reese discloses artificial intelligence and machine learning techniques are used as presented above and (b) Reese also discloses the processes are implemented using software components (paragraph [0047]).  The combination of (a) and (b) makes it obvious to have a software component for artificial intelligence and machine learning. This makes the system easier to manage and repair/troubleshoot, which is an advantage of an integrated system), and the user interface engine determines a level of confidence for the one or more portions of data and if the level of confidence meets a threshold, automatically uses the one or more portions of data to determine one or more actions proposed in the dynamically generated user interface (paragraph [0113]: interactions between users and the system change dynamically; paragraphs [0026] and [0114]: recommendation based on confidence level.  Note: the cited “if” clause is optional and is not required to apply art).
Reese discloses interactions between users and the system change dynamically depend on location, user action, and/or activity under way (paragraph [0113), but Reese does not explicitly disclose and Volkerink discloses a user interface and a user experience dynamically changes from user to user or situation to situation and the user interface is customized for the user (paragraphs [0019] and [0054]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Reese’s teaching of an integrated user interface for user recommendation with Volkerink’s teaching of a user interface and a user experience dynamically changes from user to user or situation to situation and the user interface is customized for the user.  The motivation to do so would be for automated optimization of user interfaces that can be customized to the needs of a particular user or group of users based on the user habits as taught by Volkerink (paragraphs [0001] and [0005]).
Reese and Volkerink do not explicitly disclose preloading the one or more portions of data into a cache.  However, caching data is well known in the art and Tran’s teaching is an example (Col. 40, lines 21-26: cache memory provides temporary storage).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Reese and Volkerink’s teachings of an integrated user interface for user recommendation with a user interface and a user experience dynamically changes from user to user or situation to situation and the user interface is customized for the user with Tran’s teaching of caching data to have a predictable result of preloading the one or more portions of data into a cache.  The motivation to do so would be to reduce time for retrieving data during a process, to improve responsiveness and to reduce dependence on network communication.
Reese, Volkerink and Tran do not explicitly disclose an authentication engine authenticates the second device based on a fuzzy logic analysis of metadata obtained regarding the second device.  However, an authentication engine authenticates a device based on a fuzzy logic analysis of metadata obtained regarding the device is known in the art and Dotan’s teaching is an example (Fig. 1 with associated text, authentication Engine (SAE) 160.  Abstract: authenticating user device.  Col. 4, lines 26-43, Col. 5, lines 28-41, and Col 6, lines 2-5: device information are used in authentication.  Col. 5, lines 21-44: fuzzy logic analysis is applied in authentication factors collected from mobile device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Reese, Volkerink and Tran’s teachings of an integrated user interface for user recommendation, a user interface and a user experience dynamically changes from user to user or situation to situation, the user interface is customized for the user, and caching data with Dotan’s teaching of an authentication engine authenticates a device based on a fuzzy logic analysis of metadata obtained regarding the device to have an authentication engine authenticates the second device based on a fuzzy logic analysis of metadata obtained regarding the second device.  The motivation to do so would be to ensure that only user of authorized device is allowed to access protected resources.
Regarding claim 19, Reese, Volkerink, Tran and Dotan disclose the system of claim 18, wherein the artificial intelligence and machine learning software component determines the one or more portions of the data based on at least one of previous use information (Reese, paragraphs [0074-76], [0080], [0082]: recommendation is based on user preferences or previous activities) and information received from one or more external sources (Reese, Fig. 1 with associated text: information from databases/datacenter 104-112 are from external sources.  Paragraph [0058]: “Based on information in data stores 110 and 112, the recommendation engine selects group actions that are likely to be of interest to Users 1, 2, 3, and 4 as a group activity, and causes the recommendation for the group to be presented to Users 1 and 2 through their mobile devices (e.g. 120 and 133)”).
Regarding claim 20, Reese, Volkerink, Tran and Dotan disclose the system of claim 18, wherein the authentication engine further authenticates a second device based on metadata received from the second device ((a). Reese, Fig. 1 with associated text: device 122-second device. (b) Dotan, Abstract: authenticating user device.  Col. 4, lines 26-43 and Col 6, lines 2-5: device information are used in authentication. Col. 5, lines 21-44: fuzzy logic analysis is applied in authentication factors-metadata- collected from mobile device.  The combination of Reese’s teaching in (a) and Dotan’s teaching in (b) makes it obvious to authenticate the second device to ensure that only user of authorized device is allowed to access protected resources).
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Reese et al. (US 2014/0365313), hereinafter “Reese”, in view of Volkerink (US 20180164970 A1), hereinafter “Volkerink”, in view of Tran (US 10,381,105), hereinafter “Tran”, in view of Dotan et al. (US 9,178,880), hereinafter “Dotan”, and in view of Nirav Mehta (US 8,925,053), hereinafter “Mehta”.
Regarding claim 10, Reese, Volkerink, Tran and Dotan disclose the system of claim 5.   Reese, Volkerink, Tran and Dotan do not explicitly disclose wherein the authentication engine re-authenticates the user after a period of time elapses or each time the user accesses the user device.
However, re-authenticating a user after a period of time elapses is well known in the art and Mehta’s teaching is an example (Col. 8, lines 49-65: periodically re-authenticating).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Reese, Volkerink, Tran and Dotan’s teachings of an integrated user interface for user recommendation, a user interface and a user experience dynamically changes from user to user or situation to situation, the user interface is customized for the user, caching data and an authentication engine configured to authenticate the user with Mehta’s teaching of re-authenticating a user after a period of time elapses.  The motivation to do so would be to enhance security as taught by Mehta (Col. 2, lines 9-11).	

Conclusion
11.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THANH T. LE/
Examiner, Art Unit 2495

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495